Citation Nr: 1126520	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  05-40 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for cancer claimed as due to Agent Orange exposure, for purposes of accrued benefits.

3. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

4. Entitlement to Dependent's Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to March 1981, including service in Vietnam.  He died in October 2002 and the the appellant claims as his surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death, entitlement to service connection for colon cancer due to Agent Orange for purposes of accrued benefits, entitlement to DIC under 38 U.S.C.A. § 1318, and eligibility for DEA.

A Travel Board hearing before the undersigned was held in April 2007.  A transcript of the hearing has been associated with the claims file.

In August 2007 the Board denied the appellant's claims.

In an April 2009 Memorandum decision, the United States Court of Appeals for Veterans Claims (Court), vacated the Board's decision and remanded the claims.

In October 2009, the Board remanded the claims for development indicated in the Joint Motion, specifically, to obtain hospice treatment records.  As discussed below, the RO obtained these records and therefore complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran died in October 2002.  The only and immediate cause of death listed on the death certificate was colon cancer.

3.  At the time of the Veteran's death, service connection was not in effect for any disability.

4.  Colon cancer did not manifest during service, a malignant tumor did not manifest within the one year presumptive period, and colon cancer was not related to anything in service, including Agent Orange exposure.

5.  Colon cancer was the primary cancer that caused the Veteran's death, and there is no evidence indicating that the primary cancer that caused the Veteran's death was a type of cancer presumed service connected in veterans exposed to Agent Orange.

6.  The Veteran filed a claim for entitlement to service connection for cancer in September 2002, and this claim was pending at the time of his death.

7.  The appellant filed a claim for accrued benefits within a year of the Veteran's death.

8.  Evidence in the claims file at the time of death did not indicate that cancer was incurred in service, manifested within the one year presumptive period, or was related to service.

9.  The Veteran was not in receipt of or entitled to receive a 100 percent rating prior to death.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  A service related disability did not cause or contribute substantially or materially in causing the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

3.  The criteria for entitlement to service connection for cancer for purposes of accrued benefits have not been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2010).

4. The criteria for entitlement to benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 20.1106 (2010).

5.  The requirements for basic eligibility for DEA under Chapter 35, Title 38, United States Code, have not been met. 38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

Initially, the Board notes that, as shown below, the Board's denial of entitlement to service connection for the cause of death and DIC under 38 U.S.C.A. § 1318 precludes eligibility for DEA.  Consequently, the VCAA is inapplicable to this claim.  See 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As to the remaining claims, in an April 2010 letter, the RO notified the appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death based on both a service connected and non service connected disability, as well as the evidence needed to substantiate a claim for entitlement to DIC under 38 U.S.C.A. § 1318.  A March 2003 letter requested both medical evidence showing that the Veteran's service connected conditions caused or contributed to his death as well as medical evidence showing a reasonable possibility that the condition that contributed to the Veteran's death was caused by injury or disease that began during service.  The letters did not list service connected disabilities because the Veteran was not in receipt of service connection for any disability at the time of his death.  In addition, the RO explained how to establish entitlement to accrued benefits in an April 2005 letter.  Consequently, the RO complied with the VCAA's notification requirements with regard to the DIC, cause of death, and accrued benefits claims, including the Hupp requirements.

The March 2003 and April 2010 letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2010 letter complied with this requirement.

The Veteran's status as a Veteran was substantiated during his lifetime.  The appellant was notified of all other elements of the Dingess notice relevant to her claims in the April 2010 letter.

Contrary to VCAA requirements, most of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a June 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In this regard, in its October 2009 remand, the Board instructed the RO to obtain records from the Good Shepherd Hospice.  The RO obtained these records.  Consequently, the RO complied with the Board's remand instructions as well as the duty to assist.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO did not obtain a VA opinion as to the etiology of the Veteran's death.  The Board finds that the RO was not required to do so pursuant to its duty to assist in this case.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  As shown below, there was no reasonable possibility that such an opinion would have aided in substantiating the claim because there was no evidence indicating the possibility that the Veteran's colon cancer was related to Agent Orange exposure or that the primary cancer that caused his death was one on the list of disease presumed service connected in those exposed to Agent Orange.

Moreover, during the April 2007 Board hearing, the undersigned informed the appellant that she should attempt to get a medical opinion that the Veteran's colon cancer was related to Agent Orange exposure, and that he would hold the file open for 30 days in order to allow her to do so.  This action provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

Factual Background

The Veteran died in October 2002.  Prior to his death, in September 2002, he submitted a claim of entitlement to service connection for cancer due to exposure to Agent Orange that was never adjudicated.

Treatment records from the Watson Clinic indicate that the Veteran was first seen in August 2001.  At that time, he reported right lower quadrant pain and fullness in the abdomen.  He indicated that he had normal bowel movements without blood.

A colonoscopy was carried out in August 2001.  A large fungating, exophytic, friable neoplasm was present in the ascending colon region.  Endoscopically, it appeared to be carcinoma.

Subsequently in August 2001, the veteran underwent colon resection for infiltrating and moderately well-differentiated adenocarcinoma.  None of 22 regional nodes tested contained tumor, and there were no evident distal metastases.  Following surgery, the veteran underwent chemotherapy.

A January 2002 report of a CT scan indicates that there was abnormal soft tissue thickening in the region of the right inguinal canal which was apparently new.  The provider concluded that the finding was consistent with recurrent malignancy.

A private surgical record in February 2002 indicates that the veteran underwent excision of right lateral canthal carcinomas and reconstruction.  The pathology report reflects findings of basal cell carcinomas.

The veteran underwent needle biopsy in February 2002.  The diagnosis was metastatic adenocarcinoma, morphologically consistent with colonic primary.

Dr. Saez of the Lakeland Regional Medical Center indicated in an April 22, 2002 treatment note that the Veteran had been undergoing adjuvant chemotherapy when he developed a nodule on his right groin.  Biopsy and computerized tomography revealed recurrent disease.  Dr. Saez noted that the presentation was atypical and that the veteran had previously undergone hernia repair in that area.  He stated that it was possible that the lymphatics were disrupted during the procedure and that it was very uncommon for carcinoma of the colon to go to the inguinal area.  However, in an April 25, 2002, Dr. Saez, after reviewing the Veteran's history and examining the Veteran, diagnosed colon carcinoma, metastatic in one single site.  Moreover, the May 2002 Lakeland Regional Medical Center discharge summary, authenticated by Dr. Saez in June 2002, contained a discharge diagnosis of recurrent colon carcinoma.

A May 2002 private pathology report includes the following comment from Dr. Raghuwanshi, a fellow: "We cannot exclude that this tumor may represent a metastasis or direct extension of a tumor from another site."  The report was signed by the attending pathologist, Dr. Coppola, who personally reviewed the entire pathology case and rendered the final diagnosis.

A private treatment record dated in June 2002 shows that the veteran complained of significant right extremity pain extending down the femoral nerve region as well as back pain.  The provider noted that a CAT scan revealed a lesion in the right groin, possibly fixed to the pubic symphysis and possible attached to the bladder and/or small bowel.  He also noted mesh and several clips in that area.  The assessment was recurrent colon cancer.

Good Shepherd hospice records reflect that the Veteran's initial visit was in August 2002, at which time it was noted he had colon cancer.  Subsequent records noted colon cancer, metastatic colon cancer, basal cell cancer removed from the corner of the right eyelid, and other, non cancerous disabilities.

As noted previously, the veteran died in October 2002.  The death certificate indicated that the immediate cause of death was colon cancer.  No other causes were listed as immediate or contributory causes.

In June 2007, the appellant submitted a May 2007 statement from Dr. Yeatman, who wrote that, after a review of the Veteran's pathology and final report, he concurred "that it is 'as likely as not' that the tumor [the Veteran] suffered from may represent a metastasis or direct extension of a tumor from another site."

Applicable Legal Principles and Analysis

Cause of Death

Under 38 U.S.C.A. § 1310(a), when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse."  To establish that a veteran died from a service related disability, i.e., service connection for the cause death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. §  3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, veterans who served in Vietnam are presumed to have been exposed to Agent Orange, and certain listed diseases, including some cancers but not colon cancer, are presumed service connected in such veterans.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).

As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  The immediate and only cause of the Veteran's death listed on the death certificate is colon cancer.  Colon cancer is not one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis.  See 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  However, the lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).

There is no basis, however, for a finding that colon cancer was incurred in service, that a malignant tumor manifested within the one year presumptive period, or that colon cancer is related to Agent Orange exposure or anything else in service.  The evidence does not reflect and the appellant does not argue that colon cancer manifested in service, within the one year presumptive period or for many years thereafter.  The November 1980 retirement examination report indicated all systems were normal including the genitourinary system and the prostate and rectum specifically. The Veteran indicated on the retirement report of medical history that he did not have and had never had tumor, growth cyst, or cancer.  Moreover, the first diagnosis of colon cancer was many years after service, and neither the Veteran in his claim prior to his death nor the appellant in connection with her claims has argued that there was continuity of symptomatology.  In addition, although it was discussed during the hearing, the appellant did not submit evidence indicating that the Veteran's colon cancer was related to Agent Orange exposure.

In the absence of any lay or medical evidence of service incurrence, manifestation within the one year presumptive period, continuity of symptomatology, or a relationship between the Veteran's colon cancer and service, there is no basis for a finding of entitlement to service connection for the cause of death on the basis that the colon cancer that caused the Veteran's death was related to service.  In this regard, the Board notes that VA has determined that there is no positive association between exposure to Agent Orange and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003).  More specifically, the Secretary has found that the credible evidence against an association between herbicide exposure and gastrointestinal tract cancer outweighs the credible evidence for such an association, and he has determined that a positive association does not exist.  See 67 Fed. Reg. 42600, 42607 (June 24, 2002).  As to the assertions of the Veteran and the appellant of their belief that his colon cancer was related to Agent Orange, while lay statements are competent as to some matters of diagnosis and etiology, cancer is the type of medical matter as to which the courts have specifically found lay witnesses are not competent to testify.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Thus, in the absence of competent evidence that colon cancer manifested in service, within the one year presumptive period or for many years thereafter, or that it is related to Agent Orange or anything else in service, the argument that the colon cancer that caused the Veteran's death was related to service must be rejected, and the claims for entitlement to service connection for the cause of the Veteran's death must be denied on this basis.

The appellant has raised another theory of entitlement.  She has argued that the Veteran's primary cancer was not colon cancer.  For example, in her September 2010 letter, she contended that tests and X-rays showed cancer throughout his body, but never appeared in his colon a second time.  In addition, as noted, the Veteran did not identify a particular type of cancer for which he sought compensation in the claim that was pending at the time of his death.  This argument must be rejected as well.  The above evidence overwhelmingly reflects that the Veteran died from colon cancer that metastasized, and that the primary cancer was not one that is on the list of those presumed service connected in veterans exposed to Agent Orange.  The initial colonoscopy identified a tumor in the ascending colon region.  Initial resection showed no metastases.  Needle biopsy showed metastatic adenocarcinoma, morphologically consistent with colonic primary.  There were multiple other diagnoses indicating colon as the primary cancer.

There is also some evidence indicating uncertainty as to the precise origin of the cancer.  The first of these was Dr. Saez's April 2002 indication of atypical presentation, but on two subsequent occasions within the next month, Dr. Saez definitively diagnosed colon cancer that had metastasized.  Thus, Dr. Saez's statements, taken together, also reflect that colon cancer was the primary cancer.

There are also Dr. Raghuwanshi's and Coppola's statement:  "We cannot exclude that this tumor may represent a metastasis or direct extension of a tumor from another site," and Dr. Yeatman's concurrence "that it is 'as likely as not' that the tumor [the Veteran] suffered from may represent a metastasis or direct extension of a tumor from another site."  The Board finds that these statements do not warrant the conclusion that the Veteran had prior to or at the time of his death one of the types of cancer that is on the list of the diseases presumed to be service connected in veterans exposed to Agent Orange.  Neither physician purported to identify any particular site of origin other than the colon, much less one of the diseases listed in 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  Moreover, neither physician cited any evidence in support of their conclusion, and the evidence overwhelmingly indicates that the Veteran died from colon cancer, as discussed above.  These statements therefore do not warrant a different result in considering entitlement to service connection for the cause of the Veteran's death.

The Board must also consider whether the RO should have obtained a medical opinion as to whether the Veteran's colon cancer was not a primary cancer and the primary cancer was one of those presumed service connected or otherwise related to service.  As noted above, the relevant statute, 38 U.S.C.A. § 5103A(a), does not always require VA to assist a claimant in obtaining a medical opinion.  The question is whether such assistance is "necessary to substantiate the claim," or there is "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  The Board finds that there is no reasonable possibility that obtaining an opinion in this case would aid in substantiating the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  There is simply no basis in the evidence to conclude that the Veteran had a cancer other than colon cancer and basal cell cancer (which was not implicated in the cause of death).  As noted above, the evidence overwhelmingly indicates that the Veteran's primary cancer was colon cancer, and there is no medical opinion that he had a cancer on the list of those presumed service connected in veterans exposed to Agent Orange.  Thus, a medical opinion that the Veteran had a cancer other than colon cancer or basal cell cancer would have no basis in the evidence and would not be probative because it would be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Consequently, there is there is no reasonable possibility that obtaining an opinion in this case would aid in substantiating the claim for entitlement to service connection for the cause of the Veteran's death.

As to the lay statements that colon cancer was not the primary cancer, as noted above, a cancer diagnosis is precisely the type of medical matter as to which the courts have held lay testimony is not competent.  Consequently, these lay statements are not competent.  See Jandreau, 492 F.3d at 1377, n. 4.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Accrued Benefits

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In September 2002, the Veteran requested "compensation due to exposure to Agent Orange while serving in country in Vietnam."  He never specifically identified the type of cancer for which he was seeking service connection, but private medical records either submitted or obtained in connection with the claim contained diagnoses of colon cancer, as discussed below.  The Board thus finds that the Veteran had a claim for entitlement to service connection for colon cancer pending at the time of his death in October 2002.  Moreover, the appellant filed a claim for accrued benefits in October 2002, with an attached death certificate indicating the cause of death as colon cancer.  Consequently, the Board finds that the threshold requirements for a claim of entitlement to service connection for colon cancer for purposes of accrued benefits have been met.

Unlike other types of claims, accrued benefits claims must be adjudicated based on the evidence of record at time of death.  See Ralston v. West, 13 Vet.App. 108, 113 (1999) ("[E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the veteran's file at the time of death").  In this case, the Veteran filed a September 2002 claim for entitlement to service connection, indicating that he had cancer due to Agent Orange exposure.  VA attempted to obtain private medical records and an October 3, 2002 report of contact (VA Form 119) reflects that there was an unsuccessful attempt to seek clarification of the type of cancer for which service connection was being claimed.  On October 4, 2002, VA received the first notice of death.  All other relevant medical evidence was associated with the file after death.

Service connection for cancer for purposes of accrued benefits is not warranted.  The record at time of death did not establish the type of cancer for which service connection was being claimed.  More importantly, there was no proof at time of death of cancer during service or within the one year presumptive period, and there was no evidence on file linking the cause of death to anything in service, to include presumed Agent Orange exposure.  As noted above, the Veteran's statements as to either diagnosis or etiology of his cancer were not competent because cancer is not the type of medical matter as to which lay testimony is competent.  See Jandreau, 492 F.3d at 1377, n. 4 (layperson not competent to identify a condition where it is not simple, for example, a form of cancer).  Thus, the Veteran's own statement that he had cancer due to Agent Orange exposure was not competent and did not provide a basis for the award of service connection for cancer for purposes of accrued benefits.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for cancer for purposes of accrued benefits.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

DIC Pursuant to 38 U.S.C.A. § 1318

As to the claim for DIC under 38 U.S.C.A. § 1318, in cases such as this one where a surviving spouse is not entitled to DIC based on service connection for the cause of the veteran's death, see 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1), the spouse may still be entitled to benefits under to 38 U.S.C.A. § 1318(a).  Pursuant to this statute, benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of or entitled to receive compensation at the time of death for service-connected disability rated totally disabling if the service-connected disability was either continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service, or the veteran was a former POW, died after September 30, 1999, and was rated totally disabled for at least one year prior to death. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The phrase "entitled to receive" includes a situation in which a veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  See 38 C.F.R. § 3.22.

Here, the appellant is not entitled to DIC under §1318 on any basis.  At the time of his death, the Veteran was not in receipt of service connection for any disability and he was not a POW.  There is also no VA decision as to which CUE could be claimed on an "entitled to receive" theory.  The evidence therefore reflects that the veteran does not fall within any of the criteria that define a "deceased veteran" under 38 U.S.C.A. § 1318(a), and the appellant is thus not entitled to benefits under this statute.

DEA

A surviving spouse of a veteran who died of a service-related disability, or who had a permanent and total disability rating due to service-connected disability in effect at the time of death, is entitled to DEA benefits. 38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021.

As the Board in this case has denied service connection for the cause of the Veteran's death, and the evidence discussed above reflects that the Veteran was not evaluated as having disability total and permanent in nature as a result of service- connected disability at the time of his death, his surviving spouse is not eligible for such benefits, and entitlement to DEA is not warranted as a matter of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement).  The appellant's claim for DEA must therefore be denied.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for cancer claimed as due to Agent Orange exposure, for purposes of accrued benefits, is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 is denied.

Entitlement to DEA is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


